DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-14, 18-23 under 35 U.S.C. 103 as being unpatentable over Nakai et al in view of Elia in view of Nodera is withdrawn.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Nakai et al in view of Elia in view of Nodera in view of Morishita et al is withdrawn. 
The rejection of claims 22-23 under 35 U.S.C. 103 as being unpatentable over Nakai et al in view of Elia in view of Nodera in view of Morishita et al is withdrawn.
The rejection of claims 1-14, 18-23 under 35 U.S.C. 103 as being unpatentable over Morishita et al in view of Elia in view of Nodera is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)) in view of Galloway et al (WO 2013/013070 (already of record)).
Regarding claims 1-6, 8-14, 18-20, Morishita et al teaches a nanocomposite comprising a nanostructure that is excellent in dispersability in an aqueous solvent (Abstract, Paragraph 11).  Morishita et al further teaches the nanostructure can be a SWNT or MWNT (Paragraph 27) having an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength (Paragraphs 24-25).  Morishita et al further teaches adsorbing a copolymer to the nanostructure, the nanostructure can be uniformly dispersing in a resin and solvent (Paragraph 78).  Morishita et al further teaches a composition comprising 0.1-50vol% of the nanocomposite in a resin (Paragraph 80).  Morishita et al further teaches mixing the nanostructure and copolymer and also a resin and/or additive by melt-kneading and is uniformly mixed (Paragraphs 88, 90).  Morishita et al further teaches SWNT or MWNT having a thermal decomposition temperature greater than 600°C (Paragraphs 110-111).  However, Morishita et al fails to specifically disclose glass fiber, phosphate ester derivative, thermoplastic resin, weight ratio of carbon nanotube to phosphate ester derivative, 0.1-2wt%0.001-30wt% of carbon nanotubes, the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes and the tensile strength, thermal deformation and ratio of maximum/minimum surface resistance of the composite material.
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia et al further teaches a thermoplastic polymer such as a polyester, polycarbonate, polyarylate, polyamide and polyethylene (Paragraph 11).  Elia further teaches the thermoplastic polymer film on a surface of molded part (Paragraphs 7-8) wherein the composite can be used for electronic devices/articles (Paragraph 49). 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 80-99.95 parts thermoplastic resin and 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant per 100 parts of thermoplastic resin and carbon nanotubes in order to provide high flame retardancy (Abstract, Paragraphs 28-31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  Nodera et al further teaches electronic devices/articles (Paragraph 315).
In the same field of endeavor, Galloway teaches a composite composition comprising a polymer and carbon nanotubes (Pg. 6, Lines 23-24).  Galloway further teaches the composite materials have a substantially uniform surface resistivity across the article made from the composite materials; the substantial uniform surface resistivity of any point of the composite is within the factor of 100 or 10 (Pg. 11, Lines 24-29).  Galloway further teaches the composite achieves good rheological and electrical properties with a uniform dispersion of the nanotubes within the polymer (Pg. 27, Lines 23-25).  Galloway further teaches extrusion compounding of the nanotube with the polymer to disperse into the matrix (Pg. 36, Lines 22-25).  Galloway further teaches the improved distribution of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 38, Lines 14-18).
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Morishita et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Morishita et al and Elia in view of Nodera in order to provide high flame retardancy in the composition Morishita et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nodera teaches 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy; which overlaps the instantly claimed 1:3-15 ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to 0.1-2wt%/.001-30wt% of carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-2wt% or 0.001-30wt%of carbon nanotubes in Morishita et al as Morishita et al teaches 0.1-50vol% of the nanocomposite in a resin, which overlaps the claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to coiled carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coiled carbon nanotubes in Morishita et al in view of Nodera in order to provide multiple carbon nanotubes together in the nanocomposite.
With regard to the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes as instantly claimed because Morishita et al teaches an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength and it would only be obvious to the ordinary artisan to provide maximum and average lengths and diameters within these ranges (Paragraphs 26, 28).  
With regard to the tensile strength of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the tensile strength of the composition of Morishita et al, Elia and Nodera to have a tensile strength within the ranges as claimed it is well known in the art that carbon nanotubes have a tensile strength of higher than 1050 kg/cm3.  Moreover, Elia teaches coatings with a tensile modulus of at least 11GPa (Paragraph 33).  
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Morishita et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Morishita et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM D257 is 1X102 or less or 1X10 or less in Morishita et al, Elia, Nodera in view of Galloway because Morishita et al teaches the nanostructure can be uniformly dispersing in a resin; mixing the nanostructure and copolymer and resin and/or additive by melt-kneading using an extruder and is uniformly mixed (Paragraphs 78, 88, 90) and Galloway teaches that improved distribution with extrusion compounding of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 36, Lines 22-25; Pg. 38, Lines 14-18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)) in view of Galloway et al (WO 2013/013070 (already of record)) as applied to claims 1-6, 8-14, 18-20 above, and in further view of Takagiwa et al (US Patent Application 2015/0018490).
Regarding claim 7, Morishita et al, Elia, Nodera and Galloway disclose the invention substantially as claimed Morishita et al, Elia, Nodera and Galloway teach the features above.  However, Morishita et al, Elia, Nodera and Galloway fail to specifically disclose the claimed aspect ratio range of the carbon nanotubes.
In the same field of endeavor, Takagiwa et al teaches a resin composition comprising carbon nanotubes (Paragraphs 34-35).  Takagiwa et al further teaches aspect ratio of 20-1000 for the carbon nanotubes results in improved tensile strength and improved dispersibility of the nanotube in the resin (Paragraph 87).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided carbon nanotubes having an aspect ratio of 1000 in Morishita et al, Elia, Nodera, Galloway in view of Takagiwa in order to improve the tensile strength of the composition and dispersibility of the nanotube in the resin as taught in Takagiwa et al (Paragraph 87).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)) in view of Galloway et al (WO 2013/013070 (already of record)) in view of Takagiwa et al (US Patent Application 2015/0018490).
Regarding claim 22, Morishita et al teaches a nanocomposite comprising a nanostructure that is excellent in dispersability in an aqueous solvent (Abstract, Paragraph 11).  Morishita et al further teaches the nanostructure can be a SWNT or MWNT (Paragraph 27) having an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength (Paragraphs 24-25).  Morishita et al further teaches adsorbing a copolymer to the nanostructure, the nanostructure can be uniformly dispersing in a resin and solvent (Paragraph 78).  Morishita et al further teaches a composition comprising 0.1-50vol% of the nanocomposite in a resin (Paragraph 80).  Morishita et al further teaches mixing the nanostructure and copolymer and also a resin and/or additive by melt-kneading and is uniformly mixed (Paragraphs 88, 90).  Morishita et al further teaches SWNT or MWNT having a thermal decomposition temperature greater than 600°C (Paragraphs 110-111).  However, Morishita et al fails to specifically disclose glass fiber, phosphate ester derivative, thermoplastic resin, weight ratio of carbon nanotube to phosphate ester derivative, 0.001-30wt% of carbon nanotubes, aspect ratio of the carbon nanotubes, thermal deformation and ratio of maximum/minimum surface resistance of the composite material.
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia et al further teaches a thermoplastic polymer such as a polyester, polycarbonate, polyarylate, polyamide and polyethylene (Paragraph 11).  Elia further teaches the thermoplastic polymer film on a surface of molded part (Paragraphs 7-8) wherein the composite can be used for electronic devices/articles (Paragraph 49). 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 80-99.95 parts thermoplastic resin and 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant per 100 parts of thermoplastic resin and carbon nanotubes in order to provide high flame retardancy (Abstract, Paragraphs 28-31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  Nodera et al further teaches electronic devices/articles (Paragraph 315).
In the same field of endeavor, Galloway teaches a composite composition comprising a polymer and carbon nanotubes (Pg. 6, Lines 23-24).  Galloway further teaches the composite materials have a substantially uniform surface resistivity across the article made from the composite materials; the substantial uniform surface resistivity of any point of the composite is within the factor of 100 or 10 (Pg. 11, Lines 24-29).  Galloway further teaches the composite achieves good rheological and electrical properties with a uniform dispersion of the nanotubes within the polymer (Pg. 27, Lines 23-25).  Galloway further teaches extrusion compounding of the nanotube with the polymer to disperse into the matrix (Pg. 36, Lines 22-25).  Galloway further teaches the improved distribution of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 38, Lines 14-18).
In the same field of endeavor, Takagiwa et al teaches a resin composition comprising carbon nanotubes (Paragraphs 34-35).  Takagiwa et al further teaches aspect ratio of 20-1000 for the carbon nanotubes results in improved tensile strength and improved dispersibility of the nanotube in the resin (Paragraph 87).  
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Morishita et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Morishita et al and Elia in view of Nodera in order to provide high flame retardancy in the composition Morishita et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nodera teaches 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy; which overlaps the instantly claimed 1:3-15 ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to 0.001-30wt% of carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.001-30wt%of carbon nanotubes in Morishita et al as Morishita et al teaches 0.1-50vol% of the nanocomposite in a resin, which overlaps the claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the average length and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the average length and aspect ratio of the carbon nanotubes as instantly claimed because Morishita et al teaches an average diameter of 100nm or less and has an upper limit of 1000nm or less and an aspect ratio of 80 or more wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength and it would only be obvious to the ordinary artisan to provide maximum and average length within this range (Paragraphs 26, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided carbon nanotubes having an aspect ratio of 1000 in Morishita et al, Elia, Nodera, Galloway in view of Takagiwa in order to improve the tensile strength of the composition and dispersibility of the nanotube in the resin as taught in Takagiwa et al (Paragraph 87).
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Morishita et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Morishita et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM D257 is 1X102 or less or 1X10 or less in Morishita et al, Elia, Nodera in view of Galloway because Morishita et al teaches the nanostructure can be uniformly dispersing in a resin; mixing the nanostructure and copolymer and resin and/or additive by melt-kneading using an extruder and is uniformly mixed (Paragraphs 78, 88, 90) and Galloway teaches that improved distribution with extrusion compounding of the nanotubes in the composition provides a substantially uniform surface resistivity across the sample, with a factor of 10 (Pg. 36, Lines 22-25; Pg. 38, Lines 14-18).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 17, 2022